EXHIBIT 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1) promulgated under the Securities Exchange Act of 1934, the undersigned agree to the joint filing of a Statement on Schedule 13G (including any and all amendments thereto) with respect to the Common Stock, $0.01 par value, of ITT Educational Services, Inc. and further agree to the filing of this agreement as an Exhibit thereto.In addition, each party to this Agreement expressly authorizes each other party to this Agreement to file on its behalf any and all amendments to such Statement on Schedule 13G. Dated: February 13, 2012 PROVIDENCE EQUITY PARTNERS VI L.P. By: Providence Equity Partners GP VI L.P., its sole general partner By: Providence Equity Partners VI, L.L.C., its sole general partner By: /s/Robert S. Hull Name: Robert S. Hull Title: Chief Financial Officer PROVIDENCE EQUITY GP VI L.P. By: Providence Equity Partners V, L.L.C., its general partner By: /s/Robert S. Hull Name: Robert S. Hull Title: Chief Financial Officer PROVIDENCE EQUITY PARTNERS VI L.L.C. By: /s/Robert S. Hull Name: Robert S. Hull Title: Chief Financial Officer Page14 of 15 pages By: /s/Jonathan M. Nelson Name: Jonathan M. Nelson By: /s/Glenn M. Creamer Name: Glenn M. Creamer By: /s/Paul J. Salem Name: Paul J. Salem Page15 of 15 pages
